Citation Nr: 1130950	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-27 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left fifth toe fracture, claimed as secondary to a service connected right ankle disability. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, claimed as secondary to a service connected right ankle disability.

3.  Entitlement to service connection for left ankle strain, claimed as secondary to a service connected right ankle disability. 

4.  Entitlement to a disability evaluation in excess of 10 percent for right ankle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to October 1984 and from October 1985 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In her September 2007 substantive appeal, the Veteran requested a Travel Board hearing.  The hearing was initially scheduled in December and she was notified.  In December 2008, the Veteran requested that the hearing be rescheduled because she needed to appear in court.  Her hearing was rescheduled in July 2009, and she was notified.  She failed to appear for her July 2009 Travel Board hearing and has not provided an explanation for her absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on her appeal as if her request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board notes that there is a prior denial of service connection for residuals of a left fifth toe fracture and right knee degenerative joint disease.  The Veteran's claims for entitlement to service connection for residuals of a left fifth toe fracture and degenerative joint disease of the right knee were initially denied in a June 29, 2005 rating decision.  She was notified of the rating decision on July 5, 2005.  On June 12, 2006, during the appeal period for the June 2005 rating decision, the Veteran submitted a statement in support of her claims in which she stated that she "strongly disagree[d]" with the June 2005 rating decision.  She specifically listed the issues of residuals of a left fifth toe fracture and degenerative joint disease of the right knee in her statement.  However, in July 2006, the RO sent the Veteran a VCAA notice letter that, in part, informed her that she needed to submit new and material evidence in order to reopen her claims for service connection for residuals of a left fifth toe fracture and degenerative joint disease of the right knee.  Her June 2006 statement is a timely Notice of Disagreement to the June 2005 rating decision.  See 38 C.F.R. §§ 20.200, 20.201 (2010); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature).  As a result, the Board will recategorize issue as whether service connection is warranted, because this is more favorable to the Veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to have residuals of a left fifth toe fracture that manifested in service, or are causally or etiologically related to her military service, or are causally or etiologically related to a service-connected disability.  

3.  The Veteran has not been shown to have right knee degenerative joint disease that manifested in service or to a compensable degree within one year following service discharge, or is causally or etiologically related to her military service, or is causally or etiologically related to a service-connected disability.  

4.  The Veteran has not been shown to have left ankle strain that manifested in service, or is causally or etiologically related to her military service, or is causally or etiologically related to a service-connected disability.  

5.  Throughout the pendency of the appeal, the Veteran's right ankle strain manifested pain, instability, and no more than moderate limitation of motion without ankylosis.  



CONCLUSIONS OF LAW

1.  A left fifth toe fracture was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2010). 

2.  Degenerative joint disease of the right knee was not incurred in active service, and may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.9 (2010). 

3.  Left ankle strain was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2010). 

4.  The criteria for a rating higher than 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

Regarding the Veteran's service-connection claims, VA has satisfied its duty to notify by issuing a predecisional notice letter for all three service-connection issues in April 2005 and a second one in July 2006 for the left fifth toe fracture and degenerative joint disease of the right knee claims.  The letters advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence.  The July 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claims were readjudicated in the April 2007 Statement of the Case.  

With regard to the claim for an increased disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270.

In this case, the RO provided the Veteran with a predecisional letter in April 2005.  Pelegrini II, 18 Vet. App. at 112.  Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores, supra.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her entitlement to increased compensation.  Specifically, she was informed in the April 2005 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

In addition, the RO notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the April 2005 letter indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim, including that VA would request any pertinent records held by Federal agencies, such as military records, Social Security Administration, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim.

The RO informed the Veteran about the information and evidence that she was expected to provide.  Specifically, the April 2005 letter notified the Veteran that she must provide enough information about her records so that they could be requested from the agency or person that has them.  It was also requested that she complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that she would like VA to obtain on her behalf.  In addition, the April 2005 letter stated that it was her responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

B.  Duty to Assist

The Board finds that the duty-to-assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records have been obtained and associated with the Veteran's claims folder.  Further, all relevant private treatment records adequately identified by the Veteran have been procured and associated with her claims folder.  Her VA treatment records have also been obtained.  She underwent VA examinations for her right knee degenerative joint disease, left ankle, and right ankle in May 2005, April 2007, and July 2008.  Regarding the examination for her right knee degenerative joint disease and left ankle claims, the Board finds that the examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for his opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not been afforded a VA examination to assess the nature and etiology of the residuals of a left fifth toe fracture.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

However, a VA examination is unnecessary to decide the claim for service connection for residuals of a left fifth toe fracture because such an examination would not provide any more information than is already associated with the claims file.  As will be discussed below, the evidence does not show that the Veteran's service connected right ankle disability caused her left fifth toe fracture.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending secondary service connection, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278.  The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  

Further, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  Her service treatment records are negative for any complaints, treatment, or diagnosis of a left fifth toe fracture and the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of her service-connection and increased-evaluation claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 439, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id. at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  

A.  Residuals of a Left Fifth Toe Fracture

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a left fifth toe fracture under either the theory of secondary or direct service connection.  

The evidence of record does not support the Veteran's contention that her left fifth toe fracture was caused by her service-connected right ankle disability.  In her June 2006 notice of disagreement, the Veteran asserted that her right ankle gives way, which causes her to fall frequently.  She asserted that one of her falls caused her to fracture her left fifth toe.  

The Veteran has residuals of a left fifth toe fracture, manifested by pain and occasional swelling.  She also has a service-connected right ankle disability.  Thus, the first two elements of a secondary service connection claim are met.  Allen, 7 Vet. App. at 448.  However, the evidence of record does not show that her left toe fracture was caused by her service connected right ankle disability.  In an October 1996 treatment record from Dr. S.S., a private physician, the Veteran reported that she accidentally kicked the bottom of a dresser with her left fifth toe, and had swelling and pain as a result.  She was diagnosed with a left fifth toe fracture.  Her toe was buddy splinted and she was asked to follow up with her physician.  A January 1997 treatment record from Dr. D.D., a private physician, noted that the Veteran's left fifth toe fracture was healing slowly.  In June 2008, the Veteran was treated for left fifth toe pain and swelling at a VA Medical Center (VAMC); she reported stubbing her toe on a piece of furniture.  No fracture was shown on x-ray.  None of the treatment records pertaining to the left fifth toe indicate that the fracture in October 1996 was caused by her service-connected right ankle disability.  

In her June 2006 notice of disagreement, the Veteran asserted that her right ankle caused her to fall, breaking her toe.  Although she is competent, as a layperson, to report observable symptomatology such toe pain and swelling, her statement regarding the cause of her fracture is not credible.  During her initial treatment in October 1996, the Veteran reported accidentally kicking a dresser; she did not report falling.  Thus, her statements regarding the etiology of her left fifth toe fracture are inconsistent, which damages her credibility.  The Board finds the contemporaneous evidence of the initial treatment report for her fracture in October 1996 to be more credible and probative than her subsequent assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

The medical and lay evidence of record does not show that the Veteran's left fifth toe fracture was either caused or aggravated by her service connected right ankle disability.  Accordingly, service connection cannot be granted on a secondary basis. 

Turning to the direct theory of service connection, the evidence does not show, and the Veteran has not asserted, that a left fifth toe fracture was incurred while she was in service.  Her service treatment records are negative for any injury to her left fifth toe.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996). Further, there is no medical evidence of record to show that such an in-service injury occurred, or that her current residuals of a left toe fracture are related to an in-service event, injury, or disease.  Simply put, there is no evidence of record to support service connection for this condition on a direct basis.  

Since the preponderance of the evidence is against the Veteran's claim for service connection for a left fifth toe fracture on both a secondary and direct basis, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Right Knee Degenerative Joint Disease

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right knee degenerative joint disease under either the theory of secondary, presumptive, or direct service connection.  

The evidence of record does not support the Veteran's contention that her right knee degenerative joint disease was caused by her service-connected right ankle disability.  In her June 2006 notice of disagreement, the Veteran asserted that falls caused by her service-connected right ankle disability "activated" her right knee degenerative joint disease.  

The Veteran has right knee degenerative joint disease.  She also has a service-connected right ankle disability.  Thus, the first two elements of a secondary service connection claim are met.  Allen, 7 Vet. App. at 448.  However, the evidence of record does not show that her right knee degenerative joint disease was caused by her service connected right ankle disability.  VA treatment records show that she fell in July 2004 and injured her right knee.  At a follow up appointment in September 2004, she reported that her right ankle gave way and she fell, striking her right knee on concrete stairs.  It was noted that the fall caused her right knee degenerative joint disease to flare.  An x-ray showed "very mild" degenerative joint disease, but no other abnormalities and no evidence of an acute bony injury.  

After her February 2007 VA examination for her right ankle, the examiner was asked to provide an etiology opinion for the Veteran's right knee degenerative joint disease.  In March 2007, the examiner stated that the service-connected right ankle disability had no impact on the other joints because the right ankle condition was mild with "very little residual disability," but that in order to render a formal opinion, he needed to examine the Veteran again to evaluate her right knee.  

The Veteran underwent a VA joints examination in April 2007 with the  same examiner who examined her in February 2007.  She complained of daily knee pain and instability and a gradual onset of pain over the last several years.  The examiner diagnosed her with mild degenerative joint disease of the right knee.  He opined that it was less likely than not that her right knee degenerative joint disease was related to her service-connected right ankle disability.  The examiner found that the degenerative joint disease was due to morbid obesity, and reasoned that chronic right ankle instability was not productive of degenerative changes to other joints.  In an April 2007 addendum to the opinion, the examiner elaborated that the Veteran's symptoms from degenerative joint disease were mild, and again stated that it most likely related to morbid obesity.  

The Board finds that the opinion of the VA examiner is more probative than the Veteran's lay assertions regarding the cause of her degenerative joint disease.  VA treatment records show that the Veteran's degenerative joint disease flared as the result of a fall in July 2004.  However, on x-ray there was no abnormality other than degenerative joint disease, which was described as mild.  The VA examiner later found that her symptoms were also mild, and he did not state that the fall caused her degenerative joint disease to increase in severity.  Although the Veteran is competent to describe observable symptomatology such as knee pain, she is not qualified or competent to state that her symptoms were those of degenerative joint disease and that the degenerative joint disease was caused or worsened by her service connected right ankle disability.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The medical and lay evidence of record does not show that the Veteran's degenerative joint disease of the right knee either caused or aggravated by her service connected right ankle disability.  Accordingly, service connection cannot be granted on a secondary basis. 

Turning to the direct theory of service connection, the Veteran asserts that she had right knee pain beginning in the 1990s, while on active duty.  However, the evidence does not show that right knee degenerative joint disease was caused by an injury, event, or disease that occurred in service.  The Veteran's service treatment records confirm that she was treated for right knee pain in March 1992.  She reported having right knee pain for three weeks prior to seeking treatment.  Upon examination, she had pain to palpation and tenderness.  An x-ray showed no abnormalities.  She was treated with Motrin and placed on limited profile for five days.  Other than one instance of treatment, her service treatment records are negative for any other right knee problems.  The Board finds that her right knee pain was acute and transitory, not chronic, and appeared to have resolved without residuals prior to her separation from service in March 1993.  

Further, there is no medical evidence of record to show that such an in-service injury occurred, or that her current right knee degenerative joint disease is related to an in-service event, injury, or disease.  At her April 2007 VA joints examination, she reported having knee pain beginning in the 1990s, and that a military health care provider told her she had "early arthritis."  This is not reflected in her service treatment records.  At the examination, she denied injuring her right knee in service.  As noted above, a VA examiner has attributed her degenerative joint disease to morbid obesity, not an in service event, injury, or disease.  Simply put, there is no evidence of record to support service connection for this condition on a direct basis.  

Alternatively, the nexus requirement for a direct service claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, right knee degenerative joint disease) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the presumption does not apply because the Veteran was not diagnosed with degenerative joint disease within one year of her separation from service, nor was she treated for any right knee symptoms during that time.  

Since the preponderance of the evidence is against the Veteran's claim for service connection for right knee degenerative joint disease on a secondary, direct, and presumptive basis, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


C.  Left Ankle Strain

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ankle strain under either the theory of secondary or direct service connection.  

The evidence of record does not support the Veteran's contention that her left ankle strain was caused by her service-connected right ankle disability.  At her April 2007 VA examination, she told the examiner that she believed her left ankle strain was due to her compensating for her right ankle instability.  

In July 1996, a VA treatment record showed that she slipped and fell on a wet floor at a grocery store and was diagnosed with a left eversion sprain.  In October 2000, she was treated by Dr. P.S., a private physician, for a left ankle strain she sustained when she fell while walking to her car.  She was given a left ankle support.  In May 2005, she reported left ankle pain to a VA care provider and asserted that it was due to compensating for her right ankle instability.  An x-ray in March 2007 showed mild degenerative joint disease at the tibiotalar joint of the left ankle.  The Veteran has a left ankle disability.  She also has a service-connected right ankle disability.  Thus, the first two elements of a secondary service connection claim are met.  Allen, 7 Vet. App. at 448.  However, the evidence of record does not show that her left ankle disability was caused by her service connected right ankle disability.  

After her February 2007 VA examination for her right ankle, the examiner was asked to provide an etiology opinion for the Veteran's left ankle strain.  In March 2007, the examiner stated that the service-connected right ankle disability had no impact on the other joints because the right ankle condition was mild with "very little residual disability," but that in order to render a formal opinion, he needed to examine the Veteran again to evaluate her left ankle.  

The Veteran underwent a VA joints examination in April 2007 with the  same examiner who examined her in February 2007.  She believed that her left ankle strain was a result of compensating for her right ankle disability.  After examining the Veteran, the examiner concluded that the left ankle strain was a result of morbid obesity because she had degenerative changes in her left ankle, and such changes were not produced by compensating for a right ankle problem.  In an April 2007 addendum to the examination report, the examiner stated that the Veteran's symptoms were mild and again stated that it most likely related to morbid obesity.  

The Board finds that the opinion of the VA examiner is more probative than the Veteran's lay assertions regarding the cause of her left ankle strain.  VA and private records show treatment for left ankle strains and sprains from falls, one of which was on a wet floor.  Dr. P.S., the physician who treated her left ankle strain in October 2000, did not state the reason for the fall.  Although the Veteran is competent to describe observable symptomatology such as left ankle pain, she is not qualified or competent to state that her symptoms were caused by an altered gait from her right ankle disability.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The medical and lay evidence of record does not show that the Veteran's left ankle strain was either caused or aggravated by her service connected right ankle disability.  Accordingly, service connection cannot be granted on a secondary basis. 

Turning to the direct theory of service connection, the Veteran asserts that she had left ankle pain beginning in the 1990s, while on active duty.  Her service treatment records are negative for any injury to her left ankle.  This is probative evidence against this claim.  See Struck, 9 Vet. App. at 145.  Further, there is no medical evidence of record to show that such an in-service injury occurred, or that her current left ankle disability is related to an in-service event, injury, or disease.  As noted above, a VA examiner has attributed her left ankle disability to morbid obesity, not an in-service event, injury, or disease.  Simply put, there is no evidence of record to support service connection for this condition on a direct basis.  

Since the preponderance of the evidence is against the Veteran's claim for service connection for left ankle strain on both a secondary and direct basis, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that she is entitled to a higher rating for her service-connected right ankle strain, currently evaluated as 10 percent disabling under Diagnostic Code 5010-5271, traumatic arthritis and limited motion of the ankle.  38 C.F.R. § 4.71a.  

When, as here, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO has selected Diagnostic Code 5010-5271 as the most representative of the Veteran's right ankle disability.  The Board has also considered whether she would be entitled to an increased evaluation under other potentially applicable Diagnostic Codes.  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under other Diagnostic Codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that the Veteran retains mobility in her right ankle; she does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Diagnostic Codes 5270 (ankylosis of the ankle) and 5272 (ankylosis of the subastragalar or tarsal joint) are not applicable because the Veteran does not have ankylosis.  Further, there is no evidence that there is malunion of the os calcis or astragalus to warrant application of Diagnostic Code 5273 (malunion of the os calcis or astragalus).  The Veteran has not had an astragalectomy to warrant application of Diagnostic Code 5274 (astragalectomy).  Thus, Diagnostic Code 5010-5271 is the most appropriate Diagnostic Code for the Veteran's disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  

In this case, the Veteran's limitation of motion is compensable.  Therefore, the criteria for Diagnostic Code 5271 are applicable in this case.  The criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A 20 percent evaluation is warranted for marked limitation of motion of the ankle.  Id.  Normal dorsiflexion of the ankle is 20 degrees.  Normal plantar flexion of the ankle is 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's medical treatment records show complaints of ankle pain.  In May 2005, she underwent a VA joints examination.  She reported using an ankle splint for support and having episodes of swelling two to three times per week.  She worked in a health care environment and had difficulty transferring patients due to her ankle.  She denied stiffness, locking, redness, and fatigability.  Upon examination, her dorsiflexion was 10 degrees and her plantar flexion was 30 degrees.  There was no change in her range of motion following repetitive motion testing.  The other factors set forth in DeLuca were not addressed.  

In January 2007, her right ankle gave out and caused her to fall.  An x-ray showed spurring of proximal metatarsal bones and a calcified spur at the insertion of Achilles tendon.  

In February 2007, the Veteran underwent a VA joints examination.  She reported constant ankle pain which became worse when standing, bending, or with a change in weather.  She reported that her ankle gave out on her several times per week.  She reported occasional episodes of swelling.  She worked part time for a health care service and had difficulty transferring patients due to her ankle.  She denied missing work because of her disability.  She used an ankle brace for support.  Upon examination, her dorsiflexion was 10 degrees and her plantar flexion was 40 degrees.  She had pain at the endpoint of dorsiflexion but was otherwise pain free.  After repetitive motion, there was no additional pain, functional loss, or limitation of motion.  There was slight effusion of the ankle.  There was no crepitus, warmth, or erythema.  Her ankle was tender to palpation.  Her ankle strength was normal.  The examiner found that she had slight instability of the right ankle with inversion of the foot.  

In July 2008, the Veteran underwent a third VA joints examination.  She complained of daily pain and reported swelling and instability.  She took over the counter medications for pain control and reported that her pain was worse with physical activity or during changes in weather.  The examiner observed that she walked with a mild limp.  The Veteran stated that she used a Velcro brace and/or a cane when it was needed.  She stated that she could stand for 30 minutes without resting and walk a mile on level ground.  Upon examination, her dorsiflexion was 10 degrees and her plantar flexion was normal at 45 degrees.  Her ranges of motion appeared pain free and the examiner found no additional limitation of motion after repetition.  He found her ankle to be stable, though it was tender to palpation on the lateral aspect near the joint.  The examiner observed that there was decreased strength in her right ankle because she was unsteady when standing on her right foot alone.  

The Board finds that the Veteran's limitation of right ankle motion is not marked.  Since her May 2005 VA examination, her plantar flexion has improved from 30 degrees to 45 degrees, which is normal.  38 C.F.R. § 4.71a, Plate II.  Further, her dorsiflexion has remained limited to 10 degrees; it has not worsened since her May 2005 examination.  The Veteran reported being capable of standing for 30 minutes and walking for one mile over level ground.  Her limitation of motion is not sufficiently severe to approximate marked limitation of motion.  

The Board observes that the Veteran has complained of pain on numerous occasions.  At her February 2007 examination she complained of pain at the endpoint of dorsiflexion.  At her July 2008 examination she appeared pain free.  However, the effect of the pain in the Veteran's right ankle is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Codes 5010-5271.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Even when considering the decreased strength found at the July 2008 examination and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from a right ankle disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  

The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage her rating.  Hart, 21 Vet. App. at 505.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right ankle strain not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right ankle disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; she instead disagrees with the assigned evaluation for her level of impairment.  In other words, she has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limitation of motion of the right ankle with some pain and loss of strength are adequately described in the rating schedule.  Such symptoms are accurately captured by Diagnostic Code 5271 and the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total rating for compensation based upon individual unemployability, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a total rating for compensation based upon individual unemployability is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that her right ankle strain has caused unemployability.  Although she reported having difficulty transferring patients at her job in the health care field, she remains employed part time and has not provided an explanation for her reduction in work hours.  Further, she reported not missing work due to her ankle disability.  Because there is no evidence of unemployability, further consideration of entitlement to a total rating for compensation based upon individual unemployability is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 



ORDER

Service connection for residuals of a left fifth toe fracture is denied.  

Service connection for right knee degenerative joint disease is denied.  

Service connection for left ankle strain is denied.  

A disability evaluation in excess of 10 percent for right ankle strain is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


